91 F.3d 130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Ronald Graham, Petitioner.
No. 96-524.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided June 28, 1996.

Ronald Graham, Petitioner Pro Se.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Ronald Graham filed this petition for a writ of mandamus seeking an order forbidding a state judge from further participation in an action Graham filed in state court.  Federal courts have no general power to compel state officials to act.  See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988);  Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969).  Accordingly, we deny the motion for leave to proceed in forma pauperis and dismiss the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  We deny the motions for stay and to be subpoenaed as a witness.

PETITION DISMISSED